Citation Nr: 1817061	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for venereal warts.

2. Entitlement to service connection for hallux valgus, to include a bilateral foot condition.

3. Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling prior to February 10, 2010 and 60 percent disabling thereafter.

4. Entitlement to service connection for a lower back condition.

5. Entitlement to service connection for a right knee condition.

6. Entitlement to service connection for gout.

7. Entitlement to service connection for fainting spells.

8.  Entitlement to a rating in excess of 10 percent for a left knee disability.

REPRESENTATION

Veteran represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1985.

This matter arose to the Board of Veterans' Appeals (Board) from August and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board last remanded this matter for evidentiary issues in December 2010.

The issues of entitlement to service connection for a lower back condition and  fainting spells, as well as entitlement to increased ratings for asthma and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On September 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeals of entitlement to service connection for gout, venereal warts, a bilateral foot condition, and a right knee condition.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for gout, venereal warts, a bilateral foot condition, and a right knee condition have been met. 38 U.S.C. § 7105(b)(2); (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal for entitlement to service connection for gout, venereal warts, a bilateral foot condition, and a right knee condition in a September 2017 communication to the VA. Consequently, the Board finds that the Veteran has withdrawn his appeals as to those issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration concerning those appeals, and they are dismissed.


ORDER

The issues of entitlement to service connection for gout, venereal warts, a bilateral foot condition, and a right knee condition are dismissed.

REMAND

The Veteran contends that he is entitled to increased ratings for bronchial asthma and a left knee disability, as well as service connection for a lower back condition and fainting spells.

Concerning the Veteran's fainting spells, the Veteran contends that they are related to his service-connected traumatic brain injury (TBI). The Veteran has received numerous Compensation and Pension (C&P) examinations throughout the pendency of this appeal, and several doctors have indicated that fainting spells could be residual to his TBI. Accordingly, an examination is necessary to determine whether the Veteran's fainting spells are caused by or aggravated by his TBI.

Concerning the Veteran's lower back condition, the Veteran contends that his current condition is related to an in-service bulging disk. The Veteran's bulging disk is well documented in service, but the Veteran has not yet received an examination. Accordingly, an examination is necessary to determine whether the Veteran's current back condition is related to his bulging disk in service.

Concerning the Veteran's left knee disability, the Veteran last underwent a VA examination in October 2015. At the examination, the Veteran's range of motion was not tested in active motion, passive motion, weight-bearing, and nonweight-bearing activities.  Without such measurements, the Board cannot adequately assess the Veteran's degenerative joint disease and instability.  As such, the Board finds that a new VA examination is warranted.

Lastly, concerning the Veteran's claim for an increased rating for bronchial asthma, the Board finds the record is incomplete. The Veteran first applied for an increased rating in 2007; in May 2007, the Veteran received a C&P examination in which the examiner determined the Veteran utilized nasal steroids to control his condition. As the Board is unable to make medical determinations, a remand is in order to determine whether or not the Veteran's nasal steroid use in May 2007 qualifies as intermittent courses of systemic corticosteroids. If the nasal steroids equates to systemic corticosteroids, then the Veteran's 60 percent rating should be extended to May 2007. The Board notes that the Veteran has submitted numerous letters to the VA stating that he began systemic corticosteroid use as early as 2003. Thus, at the examination, the examiner is asked to elicit from the Veteran a thorough timeline of the Veteran's systemic corticosteroid use, and to make a determination as to whether the Veteran's medical records support his statement.
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of his fainting spells. The examiner is asked to review the claims file and provide the following information:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's fainting spells are related to, caused by, or aggravated by the Veteran's TBI and mental conditions?

(b) Is it as least as likely as not (50 percent or greater probability) that the fainting spells was incurred in or is otherwise related to the Veteran's service?

(c) If it is determined that there is another likely etiology for the Veteran's fainting spells, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Schedule the Veteran for an examination to determine the nature and etiology of his lower back condition. The examiner is asked to review the claims file and provide the following information:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's back condition was incurred in or is otherwise related to the Veteran's service, most specifically his in-service bulging disk?

(b) If it is determined that there is another likely etiology for the Veteran's back condition, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Schedule the Veteran for an examination for his left knee to determine the nature and severity of his left knee disability.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his knee symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

4. Schedule the Veteran for an examination to determine the nature and severity of his bronchial asthma. The examiner is asked to review the claims file and provide the following information:

(a) Elicit from the Veteran a comprehensive timeline concerning his use of systemic corticosteroids and determine whether or not the Veteran's statements are supported by his medical record.

(b) Determine whether or not the Veteran's nasal steroid use in May 2007 qualifies as intermittent courses of systemic corticosteroids.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

5. Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


